Case: 21-50119      Document: 00516215183         Page: 1    Date Filed: 02/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      February 23, 2022
                                  No. 21-50119                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Robinson,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-232-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Joshua Robinson pleaded guilty to possession with intent to distribute
   28 grams or more of cocaine base (crack cocaine) and was sentenced to
   84 months of imprisonment, followed by five years of supervised release. On
   appeal, Robinson challenges the sufficiency of the factual basis to support his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50119      Document: 00516215183           Page: 2    Date Filed: 02/23/2022




                                     No. 21-50119


   guilty plea. He asserts that “(1) [he] never admitted to any facts to support
   the plea except that he did commit the elements of the offense; and (2) [his]
   admission that he was responsible for at least 28 grams of crack cocaine [] on
   or about July 24, 2020, is not supported by the lab reports in the PSR.”
          Because Robinson did not challenge the sufficiency of the factual basis
   in the district court, our review is for plain error. See United States v. Ortiz,
   927 F.3d 868, 872 (5th Cir. 2019). To establish plain error, Robinson must
   show a forfeited error that is clear or obvious and that affects his substantial
   rights. See Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes
   such a showing, we have the discretion to correct the error but only if it
   “‘seriously affect[s] the fairness, integrity or public reputation of judicial
   proceedings.’” Id. (alteration in original) (quoting United States v. Olano,
   507 U.S. 725, 736 (1993)). Even if we assume that the district court’s
   acceptance of Robinson’s guilty plea amounts to clear and obvious error, he
   has not shown that this error affected his substantial rights. See Puckett,
   556 U.S. at 135; United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).
          Robinson also challenges the quantity of crack cocaine attributable to
   him for the purpose of calculating his base offense level under U.S.S.G.
   § 2D1.1(c).    Again, our review is for plain error.         See United States
   v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).           Robinson’s
   argument attacking the presentence report’s methodology for calculating the
   quantity of crack cocaine attributable to him is unavailing as he has not cited
   any caselaw in direct support of his argument. Accordingly, Robinson has
   failed to show that the district court committed a clear or obvious error. See
   Puckett, 556 U.S. at 135.
          The judgment of the district court is AFFIRMED.




                                          2